IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60960
                         Summary Calendar



JOHN AARON VANDERBURG,

                                         Plaintiff-Appellant,

versus

ROBERT L. JOHNSON; CHRISTOPHER EPPS;
JOHN HOPKINS; LARRY HARDY; BARBARA BAILEY,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:00-CV-746-WS
                       --------------------
                           July 1, 2002

Before JOLLY, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     John Arron Vanderburg, former Mississippi inmate # 65991,

appeals from Magistrate Judge (MJ) Sumner’s dismissal as moot of

his 42 U.S.C. § 1983 complaint after construing it as a 28 U.S.C.

§ 2254 petition for habeas relief.   Vanderburg’s claim for

monetary relief distinguished his civil rights complaint from an

action for habeas relief.   The 42 U.S.C. § 1983 complaint was

properly before the district court since Vanderburg demonstrated

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60960
                                  -2-

that his alleged unlawful sentence had been declared invalid.

See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).   Accordingly,

MJ Sumner’s order of dismissal is VACATED and the case is

REMANDED for further proceedings.

     VACATED AND REMANDED.